DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-24 have been cancelled as per the amendment filed on 8/29/2018.
Currently Claims 1-20 are pending and prosecuted.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim 1 recites the limitations, “..configured to generate at least two driving signals per stage…” and “wherein the at least two driving signals in any stage include at least one output signals from a GOA unit of a present stage and at least one output signal form a GOA unit of a previous stage of the any stage”. Because the claim recites that the “at least two driving signals” are generated by each stage, the second limitation’s “the two driving signals in any stage” refer to the “the two driving signals” that the stage itself generates and cannot be construed as including an output signal generated from a previous stage.
	The examiner has reviewed the claim and understands that this limitation is referencing how each GOA_N outputs VOUT_N and Vpd_N, where each row of pixels receives both VOUT_N and Vpd_N, while also receiving VOUT_N-1 (as shown in Figure 5). In order to help both expedite prosecution and overcome this issue, the examiner suggests amending the claim as follows:
	“wherein for driving any one row of pixel circuits 

	Claim 20, which recites similar features to Claim 1, is also rejected for the same rationale.
	Claims 2-19, which are dependent from Claim 1, are also rejected for the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.






Claims 7-11, which are dependent from Claim 6, are also rejected for the same rationale.

Claim 12 recites the limitation "the pull-down node voltage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14, which are dependent from claim 12, are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanikame et al., US Patent Publication 2009/0303169, henceforth known as Tanikame, in further view of Zhang et al., US Patent Publication 2017/0193907, henceforth known as Zhang.

Regarding Claim 1, Tanikame discloses a gate driver circuit (Figure 1; [0127]; a scanning driver circuit 110) comprising 
a plurality of gate driver units cascaded in a multi-stage series of one gate driver unit per stage and configured to generate at least two driving signals per stage with a timing arrangement for driving one row of pixel circuits of an AMOLED display panel (Figures 1-4; [0127-0219]; the scanning driver circuit 110 comprises of a shift register portion 111 and a  logical circuit portion 112, where a shift register STP is connected to Negative AND circuits 112 and a negative logical circuit 115, and are configured to provide a signal on the initialization control line AZM, a scanning signal on the scanning line SCLm, and a signal supplied to the display control line CLM , which are all used to for driving a row of pixels (a timing arrangement for driving one row of pixel circuits of an AMOLED display panel)), 
wherein the at least two driving signals in any stage include at least one output signals from a gate driver unit of a present stage and at least one output signal from a gate driver unit of a previous stage of the any stage (Figures 1-4; [0127-0219]; the negative AND circuit 112 for supplying scanning signal on the scanning line SCL1 requires an and output from shift register ST1 -and ST2  (a present stage and at least one output signal from a gate driver unit of a previous stage of the any stage) ).  

However Tanikame doesn’t explicitly disclose the gate driver is a gate driver on array (GOA) circuit, and
Wherein the gate driver units are GOA units.
Zhang et al., US Patent Publication 2017/0193907, teaches that a scanning driver circuit may be arranged beyond a display region, so as to form a Gate on Array (GOA) circuit, to simplify the structure, reduce the power consumption, increase the response speed and reduce the production cost ([0051];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Tanikame to further include the teachings Zhang in order to provide the gate driver is a gate driver on array (GOA) circuit, and wherein the gate driver units are GOA units. The motivation to combine these analogous arts is because Zhang teaches a scanning driver circuit may be arranged beyond a display region, so as to form a Gate on Array (GOA) circuit, to simplify the structure, reduce the power consumption, increase the response speed and reduce the production cost (Zhang: [0051];)

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent Publication 2016/0351124, in further view of Zhang

Regarding Claim 1, Kim discloses a gate driver circuit (Abstract; Figures 16 and 18; [0142-0153]; a gate driver circuit 13) comprising 
(Figures 16 and 18; [0142-0153]; the gate driver comprises of a scan driver S1(n) and an emission driver EM INV.(n), where the examiner considers a stage to comprise of a scan driver and an emission driver. The A stages S1(1) to S1(n+1) are a plurality of gate driver units that are cascaded in a multi-stages series of one gate driver unit per stage, and each scan driver and emission driver EM are configured to generate scan signal Scan(n) and EM(N) to the pixel), 
wherein the at least two driving signals in any stage include at least one output signals from a gate driver unit of a present stage and at least one output signal from a gate driver unit of a previous stage of the any stage (Figures 16 and 18; [0142-0153]; of the driving signals supplied to the row of pixels, as seen in Figures 16 and 18, a row of pixels receiving both driving singles Scan(N) and EM(N) from each stage also receive a driving signal from a previous stage Scan(N-1)).  

However Kim doesn’t explicitly disclose the gate driver is a gate driver on array (GOA) circuit, and
Wherein the gate driver units are GOA units.
Zhang et al., US Patent Publication 2017/0193907, teaches that a scanning driver circuit may be arranged beyond a display region, so as to form a Gate on Array (GOA) circuit, to simplify the structure, reduce the power consumption, increase the response speed and reduce the production cost ([0051];).
(Zhang: [0051];).

Regarding Claim 19, The combination of Kim, and Zhan An AMOLED display panel (Kim: Abstract; an organic light emitting display) comprising the GOA circuit of claim 1 coupled to a matrix of pixels arranged in N rows, each row of pixels comprising a plurality of pixel circuits, each pixel circuit in one of the N rows being driven by one set of driving signals of the N sets of driving signals generated internally by the GOA circuit of claim 1 (Kim: Abstract; Figures 2, 3, 16, and 18; [0052-0053]; [0063-0071];  [0142-0153]; the gate driving circuit, as shown in Figures 16 and 18, are used to drive pixels of an OLED display, through the Scan signals and emission signals) combined with two common external voltages and a data voltage (Kim: Abstract; Figures 2, 3, 16, and 18; [0052-0053]; [0063-0071];  [0142-0153]; the pixel circuit is supplied with VDD and VSS (two common external voltages), and data (data voltage)).  


Claims 2, 4-8  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent Publication 2016/0351124, in further view of Zhang, and in further view of Cui Xianzhi et al., CN 105528986, henceforth known as Cui Xianzhi, and in further view of Kim, US Patent Publication 2014/0085285, henceforth known as Kim ‘285.

Regarding Claim 2, The combination of Kim and Zhang teaches wherein the plurality of GOA units comprise: 
N GOA units from a 1st GOA unit to a N-th GOA unit, each n-th stage GOA unit selected from the N GOA units, where N is integer greater than 2 and n varies from 1 to N (Kim: Figures 16 and 18; [0142-0153]; a plurality of scan drivers S1(n) that are GOA’s, where N is greater than 2, and n is between 1 and N, as seen in Figures 16 and 18),
each goa unit including a second output terminal configured to output a node voltage signal (Kim: Figures 16 and 18; [0142-0153]; the emission driver outputs a EM1 which the examiner considers as a node voltage signal)
However, Kim and Zhang doesn’t explicitly disclose each GOA unit including 
a first power-supply terminal configured to receive a high-level power-supply voltage, 
a second power-supply terminal configured to receive a low-level power-supply voltage, and 
a clock signal terminal configured to receive a clock signal, an input terminal configured to receive an output signal from a GOA unit in one of previous stages as an input signal for the input terminal, 


Cui Xianzhi et al., CN 105528986 teaches a shift register (Abstract; a shift register unit) including 
a first power-supply terminal configured to receive a high-level power-supply voltage (Figure 1B; Figure 1B is a schematic of a single shift register unit, where VDD  is supplied to T9 and T7), 
a second power-supply terminal configured to receive a low-level power-supply voltage (Figure 1B; VSS is supplied to T2, T5, T10, T8, T6, and T4), and 
a clock signal terminal configured to receive a clock signal (Figure 1B; CLK is supplied to T3 ), 
an input terminal (Figure 1B; INPUT is supplied to T1), 
a reset terminal (Figure 1B; RESET is supplied to T4 and T2), 
a first output terminal configured to output a gate-driving signal (Figure 1B; OUT is to output a gate driving signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Kim and Zhang to further include the teachings of Cui Xianzhi such that each scan driverS1(n) comprises the (Background;).
Therefore, the combination of Kim, Zhang, and Cui Xianzhi teaches an input terminal configured to receive an output signal from a GOA unit in one of previous stages as an input signal for the input terminal (Kim: Figures 16 and 18; [0142-0153]; Cui Xianzhi: Figure 1B; INPUT is supplied to T1 and is from an output signal from a previous stage).
However, Kim, Zhang, and Cui Xianzhi doesn’t explicitly teach a reset terminal configured to receive an output signal from a GOA unit in one of next stages as a reset signal for the reset terminal.
Kim, US Patent Publication 2014/0085285, henceforth known as Kim ‘285 teaches a nth stage of a gate shift register of a scan driving circuit has a reset terminal that receives as a reset signal a signal from a N+1th stage (Figure 1; [0006-0007];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Kim, Zhang, and Cui Xianzhi to further include the teachings of Kim in order to provide a reset terminal configured to receive an output signal from a GOA unit in one of next stages as a reset signal for the reset terminal. The motivation to combine these analogous arts is because Kim ‘285 teaches that a reset signal applied to a current stage comes from a nest stage (Kim ‘285: Figure 1; [0006-0007];)

Regarding Claim 4, The combination of Kim, Zhang, Cui Xianzhi, and Kim ‘285 teaches wherein the at least two driving signals in the n-th stage, where 2< n <N, include a first driving signal, a second driving signal, and a third driving signal (Kim: Figures 16 and 18; [0142-0153]; signals Scan(n-1), Scan (n), and EM(n) are supplied to each row of pixels); 
the first driving signal is a gate-driving signal from the first output terminal of the (n-1)th stage GOA unit (Kim: Figures 16 and 18; [0142-0153]; signal Scan(n-1) is a gate-driving signal from the output of a previous stage); 
the second driving signal is the gate-driving signal from the first output terminal of the n-th stage GOA unit (Kim: Figures 16 and 18; [0142-0153]; Scan (n) is a gate-driving signal from the current stage n , and EM(n) are supplied to each row of pixels; and 
the third driving signal is the node voltage signal from the second output terminal of the n-th stage GOA unit (Kim: Figures 16 and 18; [0142-0153]; EM(n) is considered by the examiner as an node voltage signal supplied from EM Inv. (n)).  

Regarding Claim 5, The combination of Kim, Zhang, Cui Xianzhi, and Kim ‘285 teaches wherein input terminals of the 1st stage GOA unit and the 2nd stage GOA unit of the N GOA units are configured to receive a start signal provided by a controller as input signals respectively for the 1st stage GOA unit and the second stage GOA unit (Kim: Figures 16; [0142-0153]; the examiner considers the scan driver S1(1) and emission driver Em Inv. (1) located on the left hand side of the active array to be the 1st stage GOA unit, and the scan driver S1(1) and emission driver Em Inv. (1) located on the right hand side of the active array to be 2nd stage GOA unit. Where both of these stages respectively receive a start signal STVST ); and 
the at least two driving signals of the 1st-stage includes a first driving signal, a second driving signal, and a third driving signal (Kim: Figures 16; [0142-0153]; signals Scan(n-1), Scan (n), and EM(n) are supplied to each row of pixels);); 
the first driving signal is the start signal (Kim: Figures 16; [0142-0153]; Scan0 is start signal S1VST); 
the second driving signal is a gate-driving signal from the first output terminal of the 1st-stage GOA unit (Kim: Figures 16; [0142-0153]; Scan1 is an output signal from scan driver S1(1)); and 
the third driving signal is the node voltage signal from the second output terminal of the 1st-stage GOA unit (Kim: Figures 16; [0142-0153]; EM1 is considered by the examiner as a node voltage signal output from emission dirver EM Inv. (1) which the examiner considers as part of the 1st stage GOA unit).  

Regarding Claim 6, The combination of Kim, Zhang, Cui Xianzhi, and Kim ‘285 teaches wherein the N GOA units cascaded in series comprises M groups of GOA units cascaded in series, each of the M groups of GOA units including J GOA units cascaded in series (Kim: Figures 16; [0142-0153]; the examiner considers the plurality of scan drivers and emission drivers to comprise of M groups of “GOA units” that are cascaded in series, each of which includes J GOA units that are also cascaded in series).  

Regarding Claim 7, The combination of Kim, Zhang, Cui Xianzhi, and Kim ‘285 teaches further comprising a first external voltage line providing the start signal, a second external voltage line connected commonly to the first power-supply terminal of each of the N GOA units to supply the high-level power-supply voltage, a third external voltage line connected commonly to the second power- Page 4 of 10Appl. No. Unassignedsupply terminal of each of the N GOA units to supply the low-level power-supply voltage, and J clock signal lines respectively connected to the clock signal terminals of J GOA units in each of the M groups to respectively provide J clock signals (Kim: Figures 16; [0142-0153]; Cui Xianzhi: Figure 1B; start signal S1VST is supplied to the 1st scan drivers (a first external voltage line providing the start signal), each of the scan drivers received a power supply voltage VDD (a second external voltage line connected commonly to the first power-supply terminal of each of the N GOA units to supply the high-level power-supply voltage), each of the scan drivers also received a power supply voltage VSS (a third external voltage line connected commonly to the second power- Page 4 of 10Appl. No. Unassignedsupply terminal of each of the N GOA units to supply the low-level power-supply voltage), and each scan driver receives a clock signal CLK, where the examiner considers J is equal to 1 (and J clock signal lines respectively connected to the clock signal terminals of J GOA units in each of the M groups to respectively provide J clock signals)).  

(Cui Xianzhi: Figure 1b; each of the scan drivers comprise of the following) 
a first transistor having a gate and a first terminal commonly coupled to the input terminal and a second terminal coupled to a pull-up node (Cui Xianzhi: Figure 1b; transistor T1 has a gate and first terminal coupled to INPUT, and a  second terminal coupled to node PU ); 
a second transistor having a gate coupled to the reset terminal, a first terminal coupled to the pull-up node, and a second terminal coupled to the third external voltage line (Cui Xianzhi: Figure 1b; T2 has a gate coupled to RESET, a first terminal connected to PU, and a second terminal connected to VSS (third external voltage line)); 
a third transistor having a gate coupled to the pull-up node, a first terminal coupled to one of K clock signal lines (Cui Xianzhi: Figure 1b; T3 has a gate connected to PU, a first terminal connected to CLK (one of K clock signal lines)); 
a fourth transistor having a gate coupled to the reset terminal, a first terminal coupled to the first output terminal, and a second terminal coupled to the third external voltage line(Cui Xianzhi: Figure 1b; T4 has a gate connected to RESET, a first terminal coupled to OUTPUT, and a  second terminal connected to VSS);
a fifth transistor having a gate coupled to a pull-down node, a first terminal coupled to the pull-up node, and a second terminal coupled to the third external voltage line(Cui Xianzhi: Figure 1b; T5 has a gate connected to PD, a first terminal connected to PU, and a second terminal connected to VSS);  
(Cui Xianzhi: Figure 1b; T6 has a gate connected to PD, a first terminal connected to OUT, and a  second terminal connected to VSS);  
a seventh transistor having a gate and a first terminal commonly connected to the second external voltage line, and a second terminal coupled to a pull-down control node(Cui Xianzhi: Figure 1b; T9 has a gate and a first terminal connected to VDD (second external voltage line), and a second terminal connected to PD_CN);  
an eighth transistor having a gate coupled to the pull-down control node, a first terminal coupled to the second external voltage line, and a second terminal coupled to the pull- down node(Cui Xianzhi: Figure 1b; T7 has a gate connected to PD_CN, a first terminal connected to VDD, and a second terminal connected to PD);  
a ninth transistor having a gate coupled to the pull-up node, a first terminal coupled to the pull-down control node, and a second terminal coupled to the third external voltage line(Cui Xianzhi: Figure 1b; T10 has a gate connected to PU, a first terminal connected to PD_CN, and a second terminal connected to VSS);   Page 5 of 10Appl. No. Unassigned
a tenth transistor having a gate coupled to the pull-up node, a first terminal coupled to the pull-down node, and a second terminal coupled to the third external voltage line(Cui Xianzhi: Figure 1b; T8 has a gate connected to PU, a first terminal connected to PD, anda  second terminal connected to VSS);  and 
a capacitor having a first terminal coupled to the pull-up node and a second terminal coupled to the first output terminal(Cui Xianzhi: Figure 1b; C1 is connected between PU and OUTPUT).   

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Patent Publication 2016/0351124, in further view of Zhang, and in further view of Noguchi et al., US Patent Publication 2003/0103022, henceforth known as Noguchi et al., US Patent Publication 2003/0103022, henceforth known as Noguchi.

Regarding Claim 15, The combination of Kim, and Zhang teaches a pixel circuit of an AMOLED display panel driven by a first driving signal, a second driving signal, and a third driving signal from one stage of the GOA circuit of claim 1 (Kim: Abstract; Figures 2, 3, 16, and 18; [0052-0053]; [0063-0071];  [0142-0153]; the gate driving circuit, as shown in Figures 16 and 18, are used to drive pixels of an OLED display, through the Scan signals and emission signals) and supplied with a current-source high-level voltage, a low-level voltage, a first external voltage, and a data signal (Kim: Abstract; Figures 2, 3, 16, and 18; [0052-0053]; [0063-0071];  [0142-0153]; the pixel circuit is supplied with VDD (current-source high-level voltage), VSS (low-level voltage), Vini (first external voltage), and data (data signal)).
	However, the combination of Kim, and Zhan doesn’t explicitly teach the pixel circuit supplied with a second external voltage.
	Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED where transistor Tr4 is connected to negative potential Vee that is lower than the cathode of the OLED, and is controlled to be turned on when transistor Tr3, which supplies VDD, is turned off (Figure 10; [0088-0089];).
(Noguchi: [0089];)


Regarding Claim 20, Kim discloses a method of driving a pixel circuit of an AMOLED display panel (Abstract; Figures 2, 3, 16, and 18; [0052-0053]; [0063-0071];  [0142-0153]; An organic light emitting display comprising of a plurality of pixels), comprising: 
providing a current-source high-level voltage, a low-level voltage, a first external voltage, and a data signal to the pixel circuit (Kim: Figures 2, 3, 16, and 18; [0052-0053]; [0063-0071];  [0142-0153]; the pixel circuit is supplied with VDD (current-source high-level voltage), VSS (low-level voltage), Vini (first external voltage), and data (data signal)); and 
providing a first driving signal, a second driving signal, and a third driving signal from one stage of a gate driver to the pixel circuit, thereby driving the pixel circuit (Figures 16 and 18; [0142-0153]; the gate driver comprises of a scan driver S1(n) and an emission driver EM INV.(n), which supply scan signals Scan(N-1) (first driving signal), Scan(N) (second driving signal) and EM(N) (third driving signal) to each row of pixels, thereby driving said pixel circuits); 
wherein the gate driver comprises a plurality of gate driver units cascaded in a multi- stage series of one gate driver unit per stage and configured to generate at least two driving signals per stage with a timing arrangement for driving one row of pixel circuits of an AMOLED display panel (Figures 16 and 18; [0142-0153]; the gate driver comprises of a scan driver S1(n) and an emission driver EM INV.(n), where the examiner considers a stage to comprise of a scan driver and an emission driver. The A stages S1(1) to S1(n+1) are a plurality of gate driver units that are cascaded in a multi-stages series of one gate driver unit per stage, and each scan driver and emission driver EM are configured to generate scan signal Scan(n) and EM(N) to the pixel), 
wherein the at least two driving signals in any stage include at least one output signals from a gate driver unit of a present stage and at least one output signal from a gate driver unit of a previous stage of the any stage (Figures 16 and 18; [0142-0153]; of the driving signals supplied to the row of pixels, as seen in Figures 16 and 18, a row of pixels receiving both driving singles Scan(N) and EM(N) from each stage also receive a driving signal from a previous stage Scan(N-1)).

However, Kim doesn’t explicitly disclose providing a second external voltage to the pixel circuit; and
the gate driver is a gate driver on array (GOA) circuit, and the gate driver units are GOA units.
([0051];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Kim to further include the teachings Zhang in order to provide the gate driver is a gate driver on array (GOA) circuit, and wherein the gate driver units are GOA units. The motivation to combine these analogous arts is because Zhang teaches a scanning driver circuit may be arranged beyond a display region, so as to form a Gate on Array (GOA) circuit, to simplify the structure, reduce the power consumption, increase the response speed and reduce the production cost (Zhang: [0051];).
However, the combination of Kim and Zhang doesn’t explicitly teach providing a second external voltage to the pixel circuit.
Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED where transistor Tr4 is connected to negative potential Vee that is lower than the cathode of the OLED, and is controlled to be turned on when transistor Tr3, which supplies VDD, is turned off (Figure 10; [0088-0089];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Kim, and Zhang to further include the teachings of Noguchi in order to provide the pixel circuit supplied with a second external voltage. The motivation to combine these analogous arts is to utilize the teachings of Noguchi so that a reverse bias is applied to OLED so that electric (Noguchi: [0089];).


Allowable Subject Matter

Claim 3, 9-14, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699